Citation Nr: 0708577	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for the period from January 
1, 2002, for right knee chondromalacia of the patella with 
degenerative arthritis (right knee disability), currently 
rated as 10 percent disabling?

2.  What evaluation is warranted for the period from January 
1, 2002, for left knee chondromalacia of the patella with 
degenerative arthritis (left knee disability), currently 
rated as 10 percent disabling?

3.  What evaluation is warranted for the period from January 
1, 2002, for cervical spondylosis, currently rated as 10 
percent disabling?

4.  What evaluation is warranted for the period from January 
1, 2002, for thoracic arthritis, currently rated as non-
compensably disabling?

5.  What evaluation is warranted for the period from January 
1, 2002, for right elbow calcific tendinosis (right elbow 
disability), currently rated as 10 percent disabling?

6.  What evaluation is warranted for the period from January 
1, 2002, for left elbow calcific tendinosis (left elbow 
disability), currently rated as 10 percent disabling?

7.  What evaluation is warranted for the period from January 
1, 2002, for keratoconus/high astigmatism, currently rated as 
non-compensably disabling?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1980, and from February 1981 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That RO decision, among other things, 
granted entitlement to service connection for right and left 
knee chondromalacia of the patella with degenerative 
arthritis, cervical spondylosis, thoracic arthritis, and 
right and left elbow calcific tendinosis (right elbow 
disability and left elbow disability).  The RO rated the 
veteran's thoracic arthritis, and the right and left elbow 
disabilities, as noncompensable.  The RO rated the right and 
left knee disabilities, as well as cervical spondylosis, as 
10 percent disabling.  The RO assigned January 1, 2002, as 
the effective date for all of the disability ratings.

This matter also comes before the Board from a January 2004 
rating decision that granted entitlement to service 
connection for keratoconus/high astigmatism and rated it as 
noncompensably disabling, effective from January 1, 2002.  
The January 2004 rating decision also granted 10 percent 
ratings for right and left elbow disabilities, effective from 
May 27, 2003.  

In March 2005, the veteran testified at a hearing before the 
undersigned.

The Board remanded the veteran's appeal for additional 
evidentiary development in November 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 

At his March 2005 personal hearing, the veteran raised a 
claim of entitlement to a total rating based on individual 
unemployability (TDIU), and also filed informal claims as to 
the issues of entitlement to an increased rating for 
residuals of a right index finger injury and entitlement to 
service connection for a stomach disorder.  These issues, 
however, were not developed or certified for appellate 
review. Accordingly, the November 2005 remand referred them 
to the RO for appropriate action.  The RO has since then 
failed to take appropriate action.  These issues, therefore, 
are once again referred to the RO for development.

Additionally, the record since the November 2005 remand 
raises the issue of entitlement to a higher disability rating 
for the veteran's cyclothymia.  Since this claim as well is 
not currently developed or certified for appellate review, it 
too is referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Since January 1, 2002, the veteran's right knee 
disability has not been manifested by evidence of slight 
instability or subluxation; flexion limited to 30 degrees; or 
extension limited to 15 degrees, even taking into account his 
complaints of pain. 

2.  Since January 1, 2002, the veteran's left knee disability 
has not been manifested by evidence of slight instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain. 

3.  For the period from January 1, 2002 to September 25, 
2003, cervical spondylosis was not manifested by a moderate 
limitation of cervical motion, even taking into account the 
veteran's complaints of pain.

4.  For the period since September 26, 2003, the veteran's 
cervical spondylosis has not been manifested by forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees, even taking 
into account his complaints of pain; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

5.  For the period from January 1, 2002 to September 25, 
2003, thoracic arthritis was not manifested by a moderate or 
severe limitation of dorsal motion, even taking into account 
the veteran's complaints of pain.

6.  For the period from September 26, 2003, to December 15, 
2005, there is no evidence that thoracic arthritis was 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, even 
taking into account the veteran's complaints of pain; or, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

7.  For the period since September 25, 2003, a December 16, 
2005 VA examination showed that thoracic arthritis was 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.
 
8.  Since December 16, 2005, forward flexion of the 
thoracolumbar spine has been greater 60 degrees; the combined 
range of motion of the thoracolumbar spine has been greater 
than 120 degrees; and there is no evidence of a muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

9.  The veteran is right handed.

10.  Since January 1, 2002, the veteran's right elbow 
disability has not manifested by evidence of either flexion 
limited to 90 degrees or extension limited to 75 degrees, 
even taking into account his complaints of pain.

11.  Since January 1, 2002, the veteran's left elbow 
disability has not manifested by evidence of either flexion 
limited to 90 degrees or extension limited to 75 degrees, 
even taking into account his complaints of pain.




CONCLUSIONS OF LAW

1.  Since January 1, 2002, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
a right knee disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

2.  Since January 1, 2002, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
a left knee disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261.

3.  Since January 1, 2002, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
cervical spondylosis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5242 (2006).

4.  For the period from January 1, 2002, to December 15, 
2005, the veteran did not meet the criteria for a compensable 
rating for thoracic arthritis.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5242.

5.  Since December 16, 2005, the veteran has met the criteria 
for a 10 percent disability rating, but not more, for 
thoracic arthritis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242.

6.  Since January 1, 2002, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
a right elbow disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5206, 5207 (2006).

7.  Since January 1, 2002, the veteran has not met the 
criteria for a disability rating in excess of 10 percent for 
a left elbow disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5206, 5207.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decisions on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided the applicable regulations 
in November 2005 correspondence and in the May 2006 
supplemental statement of the case (SSOC).  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court has 
recently held that an SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  Significantly, Mayfield also holds that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in November 2005 correspondence and in the 
May 2006 SSOC otherwise fulfills the provisions of 38 
U.S.C.A. § 5103(a) to include any failure to provide notice 
of the type of evidence necessary to establish effective 
dates for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal is harmless 
because, except where otherwise indicated, the evidence 
preponderates against appellant's claims, and any questions 
as to the appropriate effective dates to be assigned are 
moot.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  VA and non-VA 
treatment records have been procured, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Hence, the Board finds that VA has fulfilled its statutory 
duty to assist the veteran.
The Claims

The veteran and his representative contend that the 
claimant's right and left knee disabilities, cervical 
spondylosis, thoracic arthritis, and right and left elbow 
disabilities are manifested by symptomatology that warrants 
the assignment of increased ratings.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The changes include 
limitation of cervical motion under Diagnostic Code 5290, now 
codified as degenerative arthritis at 38 C.F.R. § 4.71a, 
Diagnostic Code 5242; and limitation of lumbar motion under 
Diagnostic Code 5292, also now codified as degenerative 
arthritis at 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 
new criteria for rating all back disorders except 
intervertebral disc syndrome became effective September 26, 
2003.  See 68 Fed. Reg. 51454-56 (August 27, 2003).  69 Fed. 
Reg. 32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

The supplemental statement of the case issued in May 2006 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claims may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria, for limitation of cervical and lumbar motion, for 
the period from January 2, 2002 to September 25, 2003, and it 
may only consider the new rating criteria for degenerative 
arthritis when rating the disorders from September 26, 2003.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2006).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

Right and Left Knee Disabilities

A January 2002 rating decision granted a 10 percent 
disability rating for a right knee disability, and a 10 
percent disability rating for a left knee disability, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, effective from 
January 1, 2002.  Those 10 percent disability evaluations 
remain in effect at the present time.

Given the disability evaluations assigned the veteran's right 
and left knee disorders, potentially applicable Diagnostic 
Codes provide ratings as follows.  

If flexion of the knee is limited to 45 degrees, a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that 
either the right or the left knee, since January 1, 2002, has 
ever been ankylosed.

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially 
compensable.  Id.

In regard to the previously mentioned, separate VA General 
Counsel precedent opinion (VAOPGCPREC 23-97), under 
Diagnostic Code 5257, impairment of the knee, manifested by 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when slight, and 20 percent disabling 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

With the above criteria in mind, as to the veteran's right 
and left knee disabilities since January 1, 2002, evidence of 
record with findings especially pertinent to the applicable 
rating criteria includes VA examinations conducted in March 
2001 (the basis for the initial ratings here on appeal), May 
2003, and December 2005.  Other evidence of record includes a 
May 2001 left knee operation report (received in August 
2003), a January 2003 right knee radiology diagnostic report, 
and an April 2003 Magnetic Resonance Imaging (MRI) report on 
the right knee.  

The aforementioned evidence reveals that the right and left 
knee disabilities were never at any point since January 1, 
2002, manifested by evidence of slight instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account the veteran's 
complaints of pain.  Accordingly, disability evaluations in 
excess of 10 percent for the veteran's right and left knee 
disabilities were not in order for the period since January 
1, 2002.

In light of the foregoing, and because neither the right nor 
the left knee since January 1, 2002 has been ankylosed, 
increased ratings are not warranted based on a loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5260.

Additionally, because extension of either the right or the 
left knee is not limited to a compensable degree, increased 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5261 are not 
warranted.

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experienced in 
either the right or the left knee equated higher ratings 
under any pertinent Diagnostic Code.  In this respect, 
while the March 2001, May 2003, and December 2005 VA 
examiners noted that the claimant reported feeling pain in 
the right and left knees, there were, for example, no 
objective findings of disuse atrophy to a little used part 
due to pain, etc.  In view of this fact, there is no basis 
for an increased evaluation due to limitation of motion under 
DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant increased ratings.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260 or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for the period under 
review the record includes three VA examinations.  The record 
is devoid of any evidence of recurrent subluxation or lateral 
instability.  The December 2005 VA examiner specifically 
found the knees to be stable in both planes, and the March 
2001 and May 2003 VA examinations reported no evidence of 
instability.  In the absence of such specific findings, 
separate ratings under Diagnostic Code 5257 are unwarranted.  

Cervical Spondylosis

A January 2002 rating decision granted a 10 percent 
disability rating for cervical spondylosis, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290, effective from January 1, 
2002.  That 10 percent disability evaluation remains in 
effect at the present time.

Prior to the change in law effective September 25, 2003, 
under Diagnostic Code 5290, a 10 percent evaluation was 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation was warranted for moderate 
limitation of motion of the cervical spine.

For the period from January 1, 2002, to September 26, 2003, 
the pertinent evidence of record includes the March 2001 and 
May 2003 VA examination reports.  A March 2001 VA examination 
report registered a complaint of neck pain, as did the May 
2003 VA examination report.  At the March 2001 VA 
examination, the range of cervical motion was as follows: 
flexion active to 65 degrees; extension active to 50 degrees; 
right lateral flexion with pain to 30 degrees, left lateral 
flexion active to 40 degrees; right rotation with pain to 60 
degrees, and left rotation active to 80 degrees.  At the May 
2003 VA examination, the range of cervical motion was as 
follows: flexion to 65 degrees; extension to 50 degrees; 
right and left lateral flexion to 40 degrees, respectively; 
and right and left rotation to 80 degrees, respectively, all 
with no pain.  

On neither examination, in March 2001 or May 2003, was the 
veteran's limitation of motion characterized or objectively 
shown to be "moderate."  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  The claimant's limitation of motion at its 
worst was not even "moderate" for a single one of the six 
reported indicia.  Therefore, based on the objective clinical 
finding that the cervical degenerative disc disease did not 
result in sufficiently reduced limitation of motion, an 
increased rating was not warranted under Diagnostic Code 5290 
from January 1, 2001, to September 25, 2003.  Id.

As to pain on use, the aforementioned VA examination records 
revealed complaints of neck pain, and the March 2001 and May 
2003 VA examination reports also included evidence of painful 
motion.  The March 2001 examiner, however, found no muscle 
spasm or weakness, although there was a note of tenderness 
with palpation of the lateral soft tissue musculature on the 
right base of the neck.  The May 2003 examiner reported that 
the range of motion of the cervical spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  On neither examination was 
there ankylosis of the cervical spine.  On no occasion, 
moreover, was painful pathology ever objectively confirmed by 
such signs as disuse atrophy.  Therefore, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the functional 
losses due to cervical disability did not equate the degree 
contemplated by the 20 percent rating for a limitation of 
cervical motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, prior to September 26, 2003.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, an increased disability 
rating was not warranted for the veteran's cervical 
spondylosis prior to September 26, 2003.

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his cervical disorder if it is 
manifested by forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or if the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Since September 26, 2003, the pertinent evidence of record 
includes the December 2005 VA examination report.  Range of 
motion studies at the veteran's December 2005 VA examination 
showed flexion to 60 degrees, extension to 25 degrees, right 
and left lateral flexion to 30 degrees, respectively; and 
right and left lateral rotation to 40 degrees, respectively.  
Therefore, based on this objective clinical finding, the 
disorder does not result in sufficiently reduced limitation 
of motion to warrant an increased rating.  Id.

As to pain on use, the December 2005 VA examiner reported 
that following repetitive motion there was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  Further, 
there was no additional limitation of motion with repetitive 
motion.  Once again, there was no evidence of cervical disuse 
atrophy due to pain.  Therefore, because the aforementioned 
respective degrees of flexion, extension, lateral flexion, 
and rotation observed by the December 2005 VA examiner took 
into account functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the criteria for an increased disability rating 
under the new rating criteria have not been met.  Indeed, 
under the new rating criteria, the disability must be 
manifested by a limitation of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees, regardless of any 
evidence of painful pathology.  Therefore, an increased 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, for the period since September 26, 2003.

Thoracic Arthritis

A January 2002 rating decision granted a non-compensable 
(zero percent) disability rating for thoracic arthritis, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective from 
January 1, 2002.  That non-compensable disability evaluation 
has remained in effect to the present time.

Prior to the change in law effective September 26, 2003, 
under Diagnostic Code 5291, a 10 percent evaluation was 
warranted for a moderate or severe limitation of motion of 
the dorsal spine.  Given the fact that the thoracic and 
lumbar spine move together as a unit the Board will examine 
all of the evidence including that which provides the 
veteran's demonstrated range of lumbar motion.

For the period from January 1, 2002, to September 25, 2003, 
the pertinent evidence of record includes the March 2001 and 
May 2003 VA examination reports.  The March 2001 VA 
examination that served to provide a basis for the initial 
rating reported no evidence of painful motion, muscle spasm, 
weakness, or tenderness.  The range of motion of lumbar spine 
flexion was to 95 degrees, extension to 35 degrees, right and 
left lateral flexion to 40 degrees, respectively, and right 
and left rotation to 35 degrees, respectively.  There were no 
additional limitations.  The May 2003 VA examination report 
noted the veteran's complaints of pain but reported that 
there was no evidence of radiation of pain on movement, 
muscle spasm, or tenderness.  There were no signs of 
radiculopathy.  The examiner wrote that the range of motion 
of the thoracic spine was within normal limits and was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis of the 
thoracic spine.

At the aforementioned VA examinations, in sum, the veteran 
was able to perform range of motion studies without objective 
evidence of pain upon motion.  The evidence also showed that 
the veteran was able to demonstrate range of motion within 
normal limits.  Indeed, prior to September 26, 2003, the 
veteran's limitation of motion of the dorsal spine was never 
even "slight."

At no time, therefore, from January 1, 2002, to September 25, 
2003, was there objective evidence that the degree of 
disability associated with thoracic arthritis was 
commensurate with the degree of disability necessary for an 
evaluation in excess of zero percent.  Accordingly, a 
compensable disability evaluation for the veteran's thoracic 
arthritis was not in order under Diagnostic Code 5292 for the 
period prior to September 26, 2003.

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his disorder if it is manifested by 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

For the period since September 26, 2003, the December 16, 
2005 VA examination report provides the pertinent evidence.  
On examination in December 2005, the veteran complained of 
lower back pain but there was no painful motion during the 
range of motion studies.  The veteran reported no history of 
flare-ups, interference with job duties, or incapacitating 
episodes.  On examination, no deformities were noted.  
Flexion was to 80 degrees, extension to 35 degrees, right and 
left lateral flexion to 20 degrees, respectively, and right 
and left lateral rotation to 30 degrees, respectively.  He 
was found to have normal lumbar lordosis and no paravertebral 
spasms.  There was vague tenderness in the spine from the 
mid-thoracic to the spinal area but the examiner could not 
elicit point tenderness.  Following repetitive use, he had no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no additional limitation of motion 
with repetitive use.  He was able to walk on tiptoes and on 
his heels.  A finding of no atrophy was reported.  Thoracic 
spine X-rays were taken, and these showed degenerative 
spurring present at various levels.

The range of motion studies from the December 2005 VA 
examination, in sum, show forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  Hence, effective from December 16, 2005, 
the date of the VA examination reporting flexion to 80 
degrees, the criteria for a 10 percent disability rating have 
been met.  Accordingly, a 10 percent disability evaluation 
for the veteran's thoracic arthritis is in order from 
December 16, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.
 
A 20 percent evaluation is not in order because 
forward flexion of the thoracolumbar spine has been greater 
60 degrees; the combined range of motion of the thoracolumbar 
spine has been greater than 120 degrees; and there is no 
evidence of a muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
 
The Board notes that for the periods from January 1, 2002, to 
September 25, 2003, and since September 26, 2003, higher 
ratings may be assigned on account of pain causing additional 
functional loss, DeLuca.  The salient point is that even 
though the veteran complained of pain, consideration of 
38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude 
per DeLuca that the functional loss he experienced in the 
thoracolumbar spine equated higher ratings under any 
pertinent Diagnostic Code.

While the May 2003 VA examiner noted that the claimant 
reported feeling pain in the lower back, there were, for 
example, no objective findings of disuse atrophy to a little 
used part due to pain, etc.  In view of this fact, there is 
no schedular basis for an increased evaluation due to 
limitation of motion with DeLuca as the basis.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that at no 
time from January 1, 2002, did his adverse symptomatology 
equate to the criteria for a higher evaluation under 
38 C.F.R. §§ 4.40, 4.45; DeLuca.

Right and Left Elbow Disabilities
 
 
The service medical records reveal that the veteran is right 
handed. 
 
A January 2002 rating decision granted a non-compensable 
disability rating for right and left elbow disabilities, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective from 
January 1, 2002.  A January 2004 RO decision increased the 
veteran's disability ratings for both right and left elbow 
disabilities to 10 percent, effective from May 27, 2003.  
Those 10 percent disability evaluations remain in effect at 
the present time.

A disease under 38 C.F.R. § 4.71a, Diagnostic Code 5024, will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  Given the disability evaluations 
assigned the veteran's right and left elbow disabilities, the 
following potentially applicable Diagnostic Codes provide 
ratings as follows.

If flexion of the forearm is limited to 100 degrees, a 
10 percent rating is in order for both minor and major 
extremities; and if flexion of the forearm is limited to 
90 degrees, a 20 percent rating is in order.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  

If extension of the forearm is limited to 60 degrees, a 
10 percent rating is in order; and if extension of the 
forearm is limited to 75 degrees, a 20 percent rating is in 
order.  This is true for both the minor and major 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Consideration of separate compensable ratings for extension 
of the forearm is required by applying, by analogy, 
VAOPGCPREC 09-04:  69 Fed. Reg. 59990 (2004).  

With the above criteria in mind, the Board notes that for the 
period since January 1, 2002, three VA examinations of his 
right and left elbows, in March 2001, May 2003, and December 
2005, provide pertinent evidence.  At these VA examinations, 
limitation of flexion of the forearm, at its worst, was on 
one occasion limited to 120 degrees for both right and left 
elbows.  See VA examination dated in December 2005.  
Limitation of extension of the forearm, at its worst, was on 
one occasion limited to ten degrees short of full extension 
for both right and left elbows.  Id.  Accordingly, the 
veteran was not entitled to more than 10 percent under either 
Diagnostic Code 5206 or Diagnostic Code 5207 at any time 
during the appellate period.  38 C.F.R. § 4.71a (Plate I).  

As for pain on motion, while the veteran complained of pain 
in May 2003 and in December 2005, there was no objective 
evidence of disuse atrophy or ankylosis at any of the 
aforementioned examinations.  Further, although a higher 
rating may be assigned on account of pain causing additional 
loss, DeLuca, the salient point is that even though the 
veteran complains of pain, consideration of 38 C.F.R. §§ 4.40 
and 4.45 does not lead the Board to conclude that the 
functional losses he experiences in his right and left elbows 
equate to the criteria for 20 percent ratings under either 
Diagnostic Codes 5206 or 5207.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating under either Diagnostic 
Codes 5206 or 5207.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology since January 1, 2002, does not equate 
to the criteria for evaluations of the right and left elbow 
disabilities greater than 10 percent under either Diagnostic 
Codes 5206 or 5207.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.5, 4.71a; 
DeLuca.  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disabilities, are not probative evidence as to the issues on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence, 
except as otherwise indicated, is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for 
a right knee disability, for the period since January 1, 
2002, is denied.

Entitlement to a disability rating higher than 10 percent for 
a left knee disability, for the period since January 1, 2002, 
is denied.

Entitlement to a disability rating higher than 10 percent for 
cervical spondylosis, for the period since January 1, 2002, 
is denied.

Entitlement to a compensable disability rating for thoracic 
arthritis, for the period from January 1, 2002, to December 
15, 2005, is denied.

For the period since December 16, 2005, a 10 percent 
disability rating for thoracic arthritis is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating higher than 10 percent for 
a right elbow disability, for the period since January 1, 
2002, is denied.

Entitlement to a disability rating higher than 10 percent for 
a left elbow disability, for the period since January 1, 
2002, is denied.


REMAND

In a May 2006 written statement, the veteran claims that his 
currently non-compensably disabling keratoconus/high 
astigmatism has required him to be fitted for and to wear 
properly prescribed contact lenses, such that, he contends, a 
10 percent disability rating is warranted.  The veteran's 
most recent VA examination of his eyes took place in May 
2003.  The aforementioned May 2006 statement was contained in 
a timely VA Form 9 (Substantive Appeal) that perfected the 
veteran's appeal of the RO's January 2004 decision.  That 
decision granted entitlement to service connection for 
keratoconus/high astigmatism and rated it as non-compensably 
disabling.

On remand, the veteran and his representative are invited to 
identify the treatment providers and provide any necessary 
authorizations to secure the medical record evidence 
pertinent to his claim for a higher evaluation for 
keratoconus/high astigmatism.  The RO is to try to secure any 
hitherto unassociated treatment evidence related to the 
veteran's keratoconus/high astigmatism for the period since 
January 1, 2002.  If and only if such treatment evidence is 
forthcoming, the veteran should be afforded a VA examination 
of his eyes to ascertain his degree of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all 
records generated at any time since 
January 1, 2002, related to 
keratoconus/high astigmatism.  If any of 
the pertinent records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
If any such records are Federal records, 
and cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folders.

2.  If and only if additional pertinent 
evidence is secured, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination of his eyes.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating 
keratoconus/high astigmatism, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his service-connected eye disability.  A 
complete rationale for any opinion 
offered must be provided.

3.  After the development requested has 
been completed, and if conducted, the RO 
should review any examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159. 

5.  Thereafter, the RO must readjudicate 
the veteran's eye claim.  The RO is 
advised that it is to make determinations 
based on the law and regulations in 
effect at the time of its decision, to 
include any further changes in VA's 
statutory duty to assist the veteran and 
any other applicable legal precedent.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


